IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FIDEL PEREZ GONI,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-3703

STATE OF FLORIDA,

     Appellee.
________________________/

Opinion filed February 17, 2015.

An appeal from the Circuit Court for Bradford County.
Phyllis M. Rosier, Judge.

Fidel Perez Goni, pro se, Appellant.

Jennifer Parker, General Counsel, Barbara Debelius, Assistant General Counsel,
Department of Corrections, Tallahassee; Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.